10-1449-ag
         Jones v. Holder
                                                                                       BIA
                                                                               A020 421 613
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of May, two thousand eleven.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                REENA RAGGI,
 9                DENNY CHIN,
10                      Circuit Judges.
11       _______________________________________
12
13       MARIANIE NOZE JONES, AKA CALINA JONES,
14                Petitioner,
15
16                         v.                                   10-1449-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Douglas B. Payne, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Blair O’Connor, Assistant
28                                     Director; Rachel Browning, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, Civil Division, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED.

 5       Petitioner Marianie Noze Jones, a native and citizen of

 6   Haiti, seeks review of a March 22, 2010, order of the BIA

 7   denying her motion to reopen.       In re Marianie Noze Jones,

 8   No. A20 421 613 (B.I.A. Mar. 22, 2010).       We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       Because Jones is removable by reason of having

12   committed a criminal offense covered by 8 U.S.C.

13   § 1182(a)(2) (relating to convictions of crimes of moral

14   turpitude), we lack jurisdiction to review the agency’s

15   factual findings and discretionary determinations.

16   See 8 U.S.C. § 1252(a)(2)(C).       Although we retain

17   jurisdiction to review constitutional claims and questions

18   of law, see 8 U.S.C. § 1252(a)(2)(D), Jones’s challenge to

19   the BIA’s determination that her motion to reopen was

20   untimely filed and that she failed to establish eligibility

21   for an exception to the timeliness requirement raises no

22   such argument.   Jones contends that the BIA’s “gross errors”


                                     2
 1   deprived her of due process.    A petitioner must do more than

 2   merely assert that some error violated her due process

 3   rights.     See Barco-Sandoval v. Gonzales, 516 F.3d 35, 40 (2d

 4   Cir. 2008) (concluding that the Court lacks jurisdiction to

 5   review “insubstantial and frivolous” constitutional claims

 6   and questions of law).    Instead, the petitioner must assert

 7   a claim that actually raises a substantial constitutional

 8   question.    Here, Jones fails to assert such a claim, as the

 9   substance of Jones’s arguments is only that the BIA erred in

10   finding that the changes in Haiti due to natural disasters

11   were not material to her claims for asylum, withholding of

12   removal, and relief under the Convention Against Torture.

13   Her unsupported and conclusory constitutional claim does not

14   provide us with jurisdiction to review the agency’s fact-

15   finding.     See Xiao Ji Chen v. U.S. Dep't of Justice, 471

16 F.3d 315, 329-30 (2d Cir. 2006).

17       To the extent Jones alleges a violation of due process

18   because she contends that the agency failed to consider

19   material evidence, this argument is also so insubstantial

20   that it does not provide us with jurisdiction.     See

21   Barco-Sandoval, 516 F.3d at 40.     Jones’s cursory contention

22   that the BIA did not consider evidence of country conditions

23   is belied by her contrary contention that the BIA erred in

                                     3
 1   its assessment of that evidence.    Moreover, contrary to her

 2   assertions, the BIA did explicitly refer to Jones’s evidence

 3   of changed conditions in Haiti, and this Court does not

 4   require the BIA to “expressly parse or refute on the record

 5   each individual argument or piece of evidence offered by the

 6   petitioner” to establish that it has considered the

 7   evidence.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

 8   (2d Cir. 2008) (internal quotation marks omitted); see also

 9   Xiao Ji Chen, 471 F.3d at 337 n.17 (presuming that the

10   agency “has taken into account all of the evidence before

11   [it], unless the record compellingly suggests otherwise”).

12       For the foregoing reasons, the petition for review is

13   DISMISSED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                    4